ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
ARRIBA Corporation                           )      ASBCA No. 61030
                                             )
Under Contract No. N40080-10-D-0495          )

APPEARANCE FOR THE APPELLANT:                       Fred A. Mendicino, Esq.
                                                     Faughnan Mendicino PLLC
                                                     Dulles, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    David B. Stinson, Esq.
                                                     Senior Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 October 2017




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61030, Appeal of ARRIBA
Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals